Exhibit 10.1

Execution Copy

PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT

This PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT is made as of June 15,
2010, by and between Nautilus, Inc., a Washington corporation (“Retailer”), with
its principal place of business at 16400 Nautilus Drive, Vancouver, WA 98683,
and GE Money Bank, a federal savings bank (“Bank”), with its principal place of
business at 170 Election Road, Suite 125, Draper, Utah 84020. Certain
capitalized terms used in this Agreement are defined in the attached Appendix A.

WHEREAS, Retailer designs, contracts for the manufacture of, and sells, exercise
equipment through the Internet and telephone-based orders;

WHEREAS, among other things, Bank establishes programs to extend and service
customized credit programs to qualified consumer customers for the purchase of
products from various merchants; and

WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which Bank will provide a customized private label revolving credit card program
to qualified consumer customers of Retailer;

NOW, THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration the receipt and sufficiency of which is
acknowledged, Retailer and Bank agree as follows:

ARTICLE 1 - ESTABLISHMENT AND SCOPE OF THE PROGRAM

1.1 Establishment of the Program. Bank and Retailer are entering into this
Agreement to establish a private label revolving consumer credit program, which
will be made available to qualified consumer customers of Retailer for the
financing of purchases of products and services from Retailer all in accordance
with the terms of this Agreement (collectively, the “Program”).

1.2 Scope of the Program.

(a) During the Term, Retailer shall make the Program available to its customers,
including processing Account applications and accepting Credit Cards in
accordance with the Operating Procedures at the Retailer Website and Retailer’s
direct marketing call center, and Bank will extend credit directly to
Cardholders under the Program to finance purchases from Retailer.

(b) The Program is intended to be used by Cardholders for purchases made
primarily for personal, family or household use and Bank does not intend to
extend credit under the Program for purchases made primarily for commercial and
business purposes. Retailer acknowledges that Bank’s obligation to continue to
extend credit under the Program is contingent on Retailer continuing to sell the
type of goods and services generally similar to those sold by Retailer as of the
Program Commencement Date.



--------------------------------------------------------------------------------

ARTICLE 2 - RESPONSIBILITIES UNDER THE PROGRAM

2.1 Bank’s Responsibilities. During the Term, Bank’s responsibilities in
conducting the Program include the following:

(a) Extend consumer credit to qualified customers of Retailer in accordance with
this Agreement and the Cardholder Agreements.

(b) As more fully set forth in Section 6.3, establish (and modify from time to
time in its discretion) Cardholder finance charge rates and other fees and
Account terms.

(c) Develop, produce and deliver to Retailer at a central location, Bank’s
credit applications and Cardholder Agreements and other standard Program
materials.

(d) Produce and distribute Credit Cards and Credit Card carriers in accordance
with a design provided by Retailer that meets Bank’s specifications.

(e) Establish (and modify from time to time in its discretion, taking into
account the provisions of Section 6.4) the credit criteria used to evaluate
applications for Cardholder Agreements.

(f) Assign (and modify from time to time in its discretion) credit lines,
authorize charges, and service Accounts.

(g) Prepare and mail periodic billing statements to Cardholders with Active
Accounts.

(h) Provide toll-free numbers for customer inquiries and Retailer assistance and
inquiries.

(i) Receive and post payments, collect Accounts, and take all further actions
Bank deems necessary or appropriate in connection with Account administration.

(j) Ensure that all Cardholder Agreements, billing statements and solicitations
conducted by Bank, and all of Bank’s activities in originating and administering
Accounts, comply with all applicable laws.

(k) Provide Retailer with an interface and format for establishing a connection
for the purpose of transmitting Charge Transaction Data and applications.

(l) Subject to (i) Retailer’s ability to provide corresponding functionality
(the parameters of which Bank shall communicate to Retailer), (ii) applicable
law, rule or regulation, and (iii) the continuation of acceptable acceptance
levels of pre-approved credit offers (as determined by Bank), provide Bank’s
QuickScreen™ pre-approved credit process for Telephone Purchases from Retailer
(provided, that Bank may cease offering Quickscreen™ pre-approved credit
functionality at any time it ceases to offer such functionality generally).

 

2



--------------------------------------------------------------------------------

2.2 Retailer’s Responsibilities. During the Term, Retailer’s responsibilities in
conducting the Program include the following:

(a) In consultation with Bank, provide to Bank a design meeting Bank’s
specifications for use in producing Credit Cards (as well as for producing other
Retailer-branded Program materials).

(b) Accept Credit Cards for customer purchases from Retailer in accordance with
and otherwise conduct its activities relating to the Program in compliance with
the Operating Procedures. In the case of an Absentee Purchase, follow the
applicable procedures as provided for in the Operating Procedures.

(c) Promote the Program and the use of Credit Cards to its customers, including
by producing customized store signage and application holders, media advertising
and through other promotional methods.

(d) Train its personnel sufficiently so as to be able to properly fulfill
Retailer’s responsibilities under the Program.

(e) Except for Account applications sent directly to Bank by applicants,
transmit all Account applications to Bank electronically and otherwise process
and retain such applications in accordance with procedures reasonably determined
by Bank. With respect to any credit approval mechanism or process employed by
Bank in connection with the Program, Retailer acknowledges that it is a “service
provider” for Bank for purposes of communicating credit decisions to Retailer’s
customers.

(f) Only submit Charge Transaction Data in respect of products or services
reasonably related to the types of products or services offered for sale by
Retailer through its direct marketing telephone center or on the Retailer
Website as of the Program Commencement Date.

(g) Perform its responsibilities under this Agreement and the Program, and
conduct its activities as a Retailer, including its policies, products,
business, point-of-sale and sales practices, and advertising, in compliance with
all applicable laws.

(h) Only use documents and forms in connection with the Program that were
provided to Retailer, or approved in writing, by Bank (and only the latest
version of such documents), and; refrain from modifying any such approved
documents or forms without Bank’s prior written consent.

(i) Cooperate in the resolution of any Cardholder disputes; respond within ten
(10) days to any dispute forwarded to Retailer from Bank, and; forward to Bank
promptly after receipt by Retailer copies of any communication relating to an
Account received from any person.

(j) Maintain a policy for the exchange, return, and adjustment of products and
services which is adequately communicated to customers and is in accordance with
all applicable laws (in connection therewith Retailer represents and warrants
that, as of the Program

 

3



--------------------------------------------------------------------------------

Commencement Date, the return policy in effect is the same as that delivered by
Retailer to Bank prior thereto); notify Bank in advance of (if practicable), but
in any event within fifteen (15) days after, any change in such return policy
following the Program Commencement Date; provide a credit to the applicable
Account upon the exchange or return of a good or service financed on such
Account (but do not credit an Account in any case where the purchased good or
service was not originally financed on an Account), and; include the resulting
credit in the next transmission of Charge Transaction Data to Bank (but in no
event more than one business (1) day after the credit was issued).

(k) Retain copies of all charge slips, credit slips, applications and Cardholder
Agreements for at least twenty-five (25) months (or such longer period as may be
required by law); except as otherwise provided for herein in connection with
disputes or chargebacks, provide copies of any of the foregoing to Bank within
twenty (20) days after Bank’s request, and; in consultation with Bank, produce
and use charge slips and credit slips which are able to be captured and
reproduced electronically via signature capture technology or other methods.

(l) Establish connectivity to Bank’s systems for purposes of processing
applications and sending Charge Transaction Data to Bank.

ARTICLE 3 - SETTLEMENT AND PAYMENT TERMS

3.1 Settlement Procedures.

(a) Retailer will transmit Charge Transaction Data to Bank daily and otherwise
in accordance with the Operating Procedures. If Charge Transaction Data is
received by Bank’s processing center before 5:00 p.m. (central time) on any
business day, Bank will process the Charge Transaction Data and initiate payment
on the second business day thereafter. If the Charge Transaction Data is
received after 5:00 p.m. (central time) on any business day, or at any time on a
day other than a business day, Bank will process the Charge Transaction Data and
initiate payment on the third business day thereafter.

(b) Provided no circumstance exists that would entitle Bank to give notice of
termination of this Agreement, upon receipt, verification and processing of
Charge Transaction Data by Bank during the Term, Bank will remit to Retailer in
respect of such Charge Transaction Data an amount equal to the sum of the total
charges identified in such Charge Transaction Data less the sum of (i) the total
amount of any credits included in such Charge Transaction Data, (ii) the
applicable Program Fees, and (iii) at Bank’s option, any other amounts then owed
by Retailer to Bank (including, without limitation, amounts charged back to
Retailer pursuant to Article 7). Bank shall not be obligated to fund any Charge
Transaction Data submitted by Retailer more than one hundred eighty (180) days
after the date of the applicable purchase transaction.

3.2 Bank Payment Terms.

(a) Bank will transfer funds payable to Retailer under this Agreement via
Automated Clearing House (“ACH”) deposit to an account maintained in the name of
Retailer pursuant to written instructions delivered to Bank by Retailer.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement, Bank will have the
right to net, setoff or recoup any amounts due to it under this Agreement
against any amounts owing to Retailer under this Agreement. Nothing in this
Section 3.2 or any other provision of this Agreement is intended to limit either
party’s common law rights of setoff and recoupment. Each party further
acknowledges that, for purposes of determining their rights of recoupment
hereunder, Retailer’s payment obligations to Bank hereunder, including Bank’s
right to receive chargebacks and credits under this Agreement, and Bank’s
obligation to settle with Retailer for Charge Transaction Data pursuant to the
preceding Section 3.1, shall be deemed to be a “single integrated transaction”.
Nothing in this Section or any other provision of this Agreement is intended to
limit Bank’s common law rights of setoff and recoupment.

3.3 Retailer Payment Terms. Unless otherwise provided for elsewhere in this
Agreement, any amounts payable by Retailer to Bank under this Agreement will be
due when invoiced by Bank and shall be paid in immediately available funds
within fifteen (15) days after the date of such invoice. Unless the parties
otherwise agree, Retailer will transfer funds payable to Bank under this
Section 3.3 via wire transfer to a deposit account maintained in Bank’s name
pursuant to written instructions delivered to Retailer by Bank.

3.4 Program Fees. Retailer shall pay to Bank the Program Fees applicable to each
submission to Bank of Charge Transaction Data.

(a) The Program Fee applicable to all purchases subject to the Base Rate in any
submission of Charge Transaction Data shall be an amount equal to the product of
(i) the Base Rate, and (ii) the aggregate amount of charges on all Accounts
reflected in such Charge Transaction Data (excluding any charges for which the
parties have established a Promotional Rate), less the aggregate amount of any
credits on Accounts reflected in such Charge Transaction Data.

(b) The Program Fee applicable to each purchase subject to a Promotional Rate in
any submission of Charge Transaction Data shall be an amount equal to the
product of (i) the applicable Promotional Rate, and (ii) the amount of the
charge subject to such promotion.

3.5 Program Fee Percentages.

(a) The Program Fee Percentages available under the Program as of the Program
Commencement Date are set forth on Schedule 3.5.

(b) Subject only to the provisions of this Section 3.5(b), Section 3.5(e) and
Section 3.6 below, Bank agrees not to alter the Program Fee Percentages
described on the attached Schedule 3.5. [***Confidential portion has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.] Bank, in conjunction with Retailer, will review
and evaluate the effectiveness of the Program generally (including the
credit-based promotion sales mix, the overall level of sales charged to
Accounts, and Account fraud and credit losses during such period), as well as
evaluating the performance of each credit-based promotion during such period.
Based on such review, Bank may, after consultation with and notice to Retailer,
adjust the Base Rate and, for any credit-based promotion, terminate such
promotion or adjust the Promotional Rate applicable thereto.

 

5



--------------------------------------------------------------------------------

(c) If Bank and Retailer agree to offer any additional credit-based promotion
not included on Schedule 3.5, Bank will establish in writing, with
acknowledgment by Retailer, the Promotional Rate applicable to the calculation
of the Program Fee payable by Retailer for qualifying purchases, as well as such
other terms and conditions as the parties shall agree. Bank’s approval of any
billing and credit terms for any promotion is not intended to be and will not be
construed to be an approval of any materials used in advertising or soliciting
participation in such promotions.

(d) Any Charge Transaction Data that does not meet the coding requirements
(e.g., transaction code or minimum purchase requirements) of any credit-based
promotion will automatically default and be subject to the Base Rate; provided,
however, that if Bank honors any such incorrectly coded credit-based promotion,
Retailer shall pay to Bank the incremental difference between the Program Fee at
the Base Rate and the Program Fee applicable to the Promotional Rate honored by
Bank.

(e) If (i) at any time, any law, rule or regulation applicable to Bank (or to
the credit extended under the Program) is implemented, or (ii) Bank reasonably
determines that there is a material prospect that any such law, rule or
regulation will be implemented, and (iii) Bank determines, in good faith, that
such law, rule or regulation has had, or is reasonably likely to have, a
material adverse effect on Bank’s ability to provide the Program or on Program
economics, then Bank may make such adjustments to the Program Fee Percentages
then available under the Program as Bank reasonably believes are necessary to
compensate Bank for any reduction in Program revenue or increase in Program
costs that have resulted or are expected to result from the implementation of
such law, rule or regulation. Bank may implement any such adjustments to the
Program Fee Percentages under the Program (A) upon or after Bank’s
implementation of the changes to its business, including the Program, that are
expected to give rise to the reduction in Program revenue or increase in Program
costs, and (B) on not less than sixty (60) days’ prior written notice to
Retailer. Prior to implementing any such revisions, Bank shall provide to
Retailer Bank’s pro forma calculation of the financial impact on the Program
such law, rule or regulation has had, or is expected to have.

3.6 Interest Rate Adjustor.

(a) Without limiting Bank’s right to adjust Promotional Rates as set forth in
Section 3.5, as of the end of the first full calendar quarter following the
Program Commencement Date, and as of the end of each calendar quarter
thereafter, Bank may adjust the Promotional Rate for each credit-based promotion
then offered to Cardholders by Bank if a LIBOR Trigger Movement has occurred
since the last adjustment to the applicable Promotional Rate. The then-current
Promotional Rate would be adjusted (up or down) by:

(i) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.];

(ii) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.];

 

6



--------------------------------------------------------------------------------

(iii) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.];

(iv) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]; or

(v) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]

(b) For purposes of effecting the above calculation, Bank shall establish the
Twelve Month LIBOR for any quarter (the “COF Quarter”) as of the last business
day of the calendar quarter immediately preceding the COF Quarter and shall
apply the revised Promotional Rates resulting from such calculation as of the
first day of the second month in the COF Quarter. If the cost of funds
adjustment calculation set forth in this 3.6 results in a Promotional Rate that
is less than zero, such Promotional Rate shall, irrespective of such
calculation, be deemed to equal zero and Bank shall have no obligation to rebate
any amounts to Retailer in connection with the applicable credit-based promotion
related to such Promotional Rate. For the avoidance of doubt, the adjustment
(either up or down) to any Promotional Rate pursuant to this Section 3.6 will be
in addition to any other prior adjustments (either up or down) made to any
Promotional Rate pursuant to Section 3.5.

(c) Each adjustment to the Promotional Rates pursuant to this Section 3.6 shall
be applied prospectively only. For clarification purposes only, examples of the
foregoing calculations are set forth on Schedule 3.6.

ARTICLE 4 - OTHER PROGRAM ECONOMICS

4.1 Allocation of Program Expenses. Unless otherwise specifically provided in
this Agreement, each party will be responsible for all costs and expenses
incurred by it in connection with complying with its responsibilities under this
Agreement.

4.2 Solicitation of Cardholders for Other Products.

(a) Bank (or its designee) may (i) solicit Cardholders for and offer to
Cardholders (or arrange for a third party to solicit and/or provide) financial
or credit products and services offered by Bank or its affiliates, including
Debt Cancellation Programs and Value-Added Programs (ii) market and offer other
credit and financial products and services to customers at the point of sale or
as a companion product for an established Account, and (iii) solicit Cardholders
for and offer other products and services to Cardholders that do not compete
with the products or services produced or sold by Retailer. Bank may not use the
Retailer Marks in any such solicitation without the express written consent of
Retailer and Bank shall follow any guidelines provided by Retailer in respect
thereof.

(b) Bank will be entitled to retain for its account any proceeds generated from
the provision of the goods and services referred to in Section 4.2(a) and
Retailer will have no rights to such proceeds.

 

7



--------------------------------------------------------------------------------

4.3 [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]

ARTICLE 5 - PROMOTION OF THE PROGRAM

5.1 Annual Marketing Plans. During the Term, Bank and Retailer will work
together in good faith to agree for each Program Year on a marketing plan to
promote the Program and each party agrees to implement such marketing plan. Bank
and Retailer may from time to time also mutually agree on additional specific
marketing activities for the Program (and will not unreasonably withhold consent
to any specific marketing plan proposed by the other party). The costs of
implementing each marketing plan (or for implementing any marketing or
promotional initiatives developed by the parties outside of such plan) shall be
allocated by the parties as part of each such marketing plan.

5.2 Responsibility of Retailer to Promote the Program.

(a) Without limiting Retailer’s obligations under any marketing plan, Retailer
will actively support and promote the Program by, among other things:

(i) encouraging the establishment and use of Accounts as a preferred method of
payment for Retailer’s products and services (through, for example, offering or
providing value propositions and other customer incentives);

(ii) providing and utilizing store signage, credit advertisements, promotional
inserts, statement messages and other marketing materials promoting Program; and

(iii) providing incentives and performance goals for Retailer personnel with
respect to the Program; and

(iv) maintaining an advertisement in a prominent position on the homepage of the
Retailer Website notifying users of the availability of the Program, which
advertisement shall be subject to the reasonable approval of Bank.

(b) Retailer will not seek or obtain any special agreement or condition from,
nor discriminate in any way against, Cardholders or any person with respect to
the terms of any Account transaction. Retailer will not charge any credit
surcharge, application, processing or other Program related fee to Cardholders.

ARTICLE 6 - OTHER AGREEMENTS

6.1 Ownership of Accounts; Credit Losses.

(a) Bank is and will be the sole and exclusive owner of all Accounts and Account
Documentation, and will be entitled to receive all payments made by Cardholders
on Accounts. Bank shall be identified as the creditor and owner of the Accounts
for all purposes, and Retailer shall not represent or imply otherwise. Retailer
acknowledges that it has no right, title or interest in any Accounts or Account
Documentation and will not, at any time, have any right to any proceeds or
payments made under the Accounts unless Retailer subsequently

 

8



--------------------------------------------------------------------------------

purchases or otherwise acquires such Accounts from Bank. Retailer further
acknowledges that neither the Cardholder Information nor any of the Account
Documentation nor any of the information included in the Account Documentation
will be deemed to be Confidential Information of Retailer for purposes of
Section 13.1. Retailer authorizes and empowers Bank to sign and endorse
Retailer’s name upon any checks, drafts, money orders or other forms of payment
in respect of any Account that may have been issued by the Cardholder in
Retailer’s name. This limited power of attorney conferred in this Section 6.1 is
deemed a power coupled with an interest and will be irrevocable prior to the
Final Liquidation Date.

(b) Bank will bear all credit losses on Accounts (other than as permitted by
Bank’s chargeback rights in Article 7 and other than credit losses incurred
after the Accounts are purchased or otherwise acquired by Retailer or a third
party).

6.2 Ownership and Use of Cardholder Information.

(a) Bank is the sole and exclusive owner of all lists of Cardholders and
applicants generated by the Program (including, without limitation, names,
addresses, telephone numbers, e-mail addresses, dates of birth, social security
and similar numbers, and account and similar access numbers) (the “Cardholder
Information”). During the Term, Bank may use the Cardholder Information to
exercise its rights and fulfill its obligations under this Agreement and with
respect to the administration and liquidation (including sale) of Accounts after
the expiration or earlier termination of the Term.

(b) Without otherwise limiting the provisions of Section 6.2(a), names,
addresses and other customer contact information obtained by Retailer from a
customer independently of the Program will be deemed part of Retailer’s customer
list. For the avoidance of doubt, each of Bank and Retailer acknowledges that
the items of information allocated to each party in this Section 6.2 may
overlap, and that (i) each party may independently possess and own the same
specific items of information and (ii) the allocation of ownership of a class of
information to one party in this Agreement is not inconsistent with ownership by
the other party of the same items of information if so allocated in this
Agreement.

(c) Bank’s ownership of the Cardholder Information notwithstanding, Retailer may
use any Cardholder contact information (e.g. name, address, telephone number and
e-mail address) contained in the Cardholder Information during the Term to
promote the Program and to promote the products and services sold by Retailer
under the Program.

6.3 Cardholder Terms. Bank may establish and modify the ordinary finance charge
rates applicable to credit extended to Cardholders. Bank may also establish (and
modify from time to time) all other terms upon which credit will be extended to
Cardholders, including without limitation, repayment terms, default finance
charges, late fees, overlimit charges, returned check charges, and other
ordinary fees and charges.

6.4 Credit Criteria. Bank shall establish in its discretion and may modify from
time to time any or all of the credit criteria used in evaluating applicants
under the Program (including, without limitation, the creditworthiness of
individual applicants, the range of credit limits to be made available to
individual Cardholders and whether to suspend or terminate the credit privileges
of any Cardholder). Bank will consult with Retailer regarding any changes to the
credit criteria used for the Program which, in Bank’s reasonable opinion, could
reasonably be expected to have a material adverse affect on the Program.

 

9



--------------------------------------------------------------------------------

6.5 Operating Procedures. Bank will develop and provide to Retailer, and may
amend from time to time upon notice to Retailer, operating procedures (the
“Operating Procedures”) that are reasonable, customary and not inconsistent with
the terms of this Agreement governing the flow of application information and
Charge Transaction Data, the logistics and specific procedures involved in the
establishment and maintenance of Accounts under the Program and settlement
procedures for charges submitted to Bank. The Operating Procedures will include
any supplemental procedures developed or required from time to time by Bank (or
by Bank and Retailer, as the case may be) in connection with Retailer’s request
to provide for purchases or accept applications through the Retailer Website or
by telephone.

6.6 Credit Review Point. Bank shall provide a credit allocation for the Program
in the amount of the Credit Review Point. Bank will not be obligated to make any
extension of credit under the Program if, after such extension, the aggregate
Indebtedness for all Accounts would exceed the Credit Review Point for the
Program then in effect. Bank shall also have no obligation to extend further
credit under the Program at any time after the occurrence of any event that
would allow Bank to give notice of termination hereunder. If at any time the
aggregate Indebtedness with respect to all Accounts equals or exceeds eighty
percent (80%) of the Credit Review Point then in effect, then within ninety
(90) days thereafter, Bank will select one of the following options and give
Retailer written notice of its selection:

(a) Bank may increase the Credit Review Point to an amount that will accommodate
the then outstanding Indebtedness, and anticipated growth in such Indebtedness
(as applicable), based on Bank’s good faith projections. If Bank selects this
option, then Bank’s written notice to Retailer will include the amount of the
increased Credit Review Point.

(b) Bank may elect not to increase the Credit Review Point, in which case,
Retailer will be entitled to terminate this Agreement in accordance with the
provisions of Section 9.2(j).

6.7 Retailer Financial Reports. If at any time during the Term Retailer is not
obligated to, or for any other reason does not, file periodic financial reports
with the Securities and Exchange Commission pursuant to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended, Retailer will:

(a) As soon as practicable but in any event not more than ninety (90) days after
the end of each fiscal year, deliver to Bank its audited annual financial
statements, including its audited consolidated balance sheet, income statement
and statement of cash flows and financial position.

(b) As soon as practicable but in any event not more than sixty (60) days after
the end of each fiscal quarter, deliver to Bank its unaudited quarterly
financial statements, including its unaudited consolidated balance sheet, income
statement and statement of cash flows and financial position, accompanied by a
certificate from Retailer’s chief financial officer that

 

10



--------------------------------------------------------------------------------

such financial statements were prepared in accordance with generally accepted
accounting principles applied on a consistent basis and present fairly the
consolidated financial position of Retailer as of the end of such fiscal quarter
and the results of its operations, subject to normal year end audit adjustments

(c) Retailer will satisfy and fully perform each financial covenant contained on
the attached Appendix D.

6.8 Access. Retailer will permit Bank to review and obtain copies of all of the
books and records of Retailer relating to the Program and authorizes Bank to
monitor the administration and promotion of the Program through mystery shopping
and by other reasonable means.

6.9 Inserts and Billing Messages.

(a) For each billing statement sent to Cardholders during a billing cycle during
the Term, Bank will make available to Retailer a space for two (2) customized
messages on the billing statement and Bank will include as many Retailer inserts
into each billing statement as possible (but in no event more than six
(6)) without causing the weight of the billing statement package to exceed one
ounce; provided, however, that if Bank is required by law to send a notice in
such month (or if Bank reasonably believes a notice is necessary or desirable to
protect Bank’s interest in the Accounts), then such notice shall take priority
over any proposed insert or statement message as applicable. If Retailer wishes
Bank to include Retailer’s inserts in any billing statements in which the
inclusion of such inserts will cause the postage on such billing statements to
exceed one ounce, then Retailer will provide at least five (5) days prior notice
to Bank to enable Bank to adjust its process and Retailer will pay the
overweight postage charges resulting therefrom. The foregoing notwithstanding,
Bank is not required to include any Retailer statement messages or billing
inserts unless Bank receives such statement messages or copies of the billing
inserts at least fifteen (15) days prior to the calendar month for the scheduled
mailing date. Retailer will provide copies of all billing inserts to Bank at its
own cost.

(b) The form of customized messages and all billing inserts will comply with
Bank’s specifications as provided to Retailer from time to time, and Bank shall
have the right to reject any message or billing statement that Bank reasonably
believes is detrimental to the image of Bank or the Program. For the avoidance
of doubt, for purposes of Retailer’s rights under this Section 6.9, only billing
inserts and statement messages regarding the Program, or goods and services
available for purchase from Retailer under the Program, shall qualify for
inclusion in Cardholder billing statements.

6.10 Extended Warranties. Retailer will not be permitted to finance on Accounts
extended warranties, service contracts, gift certificates, cash cards or stored
value cards without the prior written approval of Bank. With respect to any of
the foregoing, if Retailer seeks Bank’s consent to finance such products under
the Program, Retailer agrees to review with Bank its offering of and procedures
concerning the sale and fulfillment of such products. Retailer understands that
any third party insurer of any extended warranty program proposed by Retailer
shall be subject to financial review by Bank and must otherwise be reasonably
acceptable to Bank. Even where approved by Bank, Retailer shall be responsible
for ensuring that any extended warranties, service contracts, gift certificates,
cash cards or stored value cards fully comply with all applicable laws. Nothing
in this Section 6.10 shall restrict Retailer from selling products subject to
normal manufacturer’s warranties included in the standard purchase price as long
as no additional seller’s warranties are provided.

 

11



--------------------------------------------------------------------------------

6.11 Third Party Participation. As of the date of this Agreement, Retailer
represents and warrants that no affiliate of Retailer is engaged in the business
of selling goods or services to retail consumers other than those affiliates, if
any, whose existence and retail consumer sales activities have been disclosed to
Bank prior to the date hereof. Retailer shall not after the Program Commencement
Date permit any affiliate to charge any purchase to an Account or to submit any
Charge Transaction Data to Bank without (i) the prior written consent of Bank;
(ii) such affiliate having entered into a written agreement with Bank to be a
“Retailer” hereunder (on such modified terms and conditions as Bank may
require); and (iii) such affiliate having executed or authorized the filing of
such additional documents (including but not limited to UCC financing
statements) as Bank may require.

6.12 Sales Taxes and Related Record Retention.

(a) Retailer will pay when due any sales taxes relating to the sale of goods or
services financed on Accounts. Retailer agrees that Bank shall be entitled to
any and all recoveries of taxes of any type that were imposed on the sale of
goods or services attributable to any Account that Bank determines to be
non-collectable during the Term through any and all potential means, including,
but not limited to, refunds, deductions, credits or audit offsets. Retailer
shall cooperate with Bank in the recovery of any and all such taxes by any and
all such means, including but not limited to executing any and all forms or
other documentation deemed necessary by Bank or required by any taxing
authority, and retaining and timely producing all supporting documentation and
data relative to such Accounts. Bank shall reimburse Retailer for all reasonable
expenses incurred by Retailer for copying, mailing or transmitting such
documentation or data at the direction of Bank as contemplated by this
Agreement.

(b) Retailer will retain a record of each purchase included in any Charge
Transaction Data submitted to Bank under the Program for at least four (4) years
from the date of each purchase (which record may be maintained in electronic
format, but must show the Account number, amount of sales, and use or excise tax
included in each such purchase. Retailer will provide such information to Bank
within twenty (20) days after Bank’s request.

6.13 Use of Names and Marks; Public Statements.

(a) Subject to the provisions of this Agreement, Retailer hereby grants Bank a
limited, nonexclusive, royalty-free license to use the Retailer Marks as the
same currently exist and as they may be adopted by Retailer from time to time
hereafter, in connection with the establishment, administration and operation of
the Program and the liquidation of the Accounts as provided for herein. Retailer
represents and warrants to Bank that Retailer has the right to grant the
foregoing license. Bank’s use of the Retailer Marks shall be limited to the
materials necessary to Bank’s administration of the Program (including, by way
of example and not limitation, applications, Cardholder Agreements, billing
statements, privacy disclosures, and Cardholder correspondence), as well as to
printed, electronic and broadcast matter advertising and promotion of the
Program (collectively, “Program Materials”) for the period and as

 

12



--------------------------------------------------------------------------------

otherwise provided for in this Agreement. Use of the Retailer Marks in
connection with any Program Materials shall be subject to Retailer’s prior
written approval, which such approval shall not be unreasonably withheld or
delayed; provided, however, that once such approval is received, and in the
absence of a material alteration thereto by Bank, no further review or approval
shall be required for the continued use (including re-printing and
re-distribution) of such Program Materials by Bank. Anything in the foregoing to
the contrary notwithstanding, and for the avoidance of doubt, Bank shall have no
obligation to submit for prior approval by Retailer any Cardholder
correspondence or communication relating to the administration of the Program or
the collection of Accounts; provided, however, that use of the Retailer Marks in
any such communication shall be limited to the extent necessary to identify the
Program to the Cardholder(s) as the subject matter thereof.

(b) Without the prior written consent of Bank, Retailer may not use Bank’s (or
any affiliate thereof) names or any related marks, logos or similar proprietary
designations; provided, however, that Retailer may use Bank’s business name, in
the nominative sense, in connection with any credit disclosure verbiage included
in any advertising of the Program (or any credit-based promotion offered
thereunder) by Retailer. If Bank consents to a use other than in the nominative
sense, Retailer shall comply with all guidelines applicable to such use which
are provided by Bank from time to time, including on any website designated by
Bank. Any such consent, including any limitations, shall remain valid until the
earlier of termination of this Agreement or Bank’s written withdrawal thereof.

(c) The parties shall consult with each other before they, or any affiliate or
agent, draft any press release or public statement with respect to this
Agreement or the Program and no such press release or public statement shall be
issued prior to receiving express written approval of the other, except, in each
case, as may be required by applicable law or regulation.

6.14 Intellectual Property. All technology, software, or other material
developed, invented, created or authored by either party in connection with the
Program shall belong solely and exclusively to the developing party, including
all intellectual property rights relating thereto. Other than the limited
license set forth in Section 6.13(a), nothing in this Agreement is intended or
shall be construed as granting either party any ownership or other interest in
the other party’s intellectual property, including without limitation, in
Retailer Marks, Bank’s names or marks, and each party hereby disclaims all
interest therein. For the avoidance of doubt, all rights in Retailer Marks and
other Retailer intellectual property not expressly granted to Bank are reserved
by Retailer.

6.15 Securitization. Bank and its affiliates may securitize, participate or
otherwise convey or transfer an interest in, or pledge or create a lien in
respect of, any or all of the Accounts and/or Indebtedness at any time during
the Term. Retailer agrees to cooperate with Bank and its affiliates and use
commercially reasonable efforts (without being required to incur any material
out-of-pocket costs) to assist Bank and its affiliates in connection with any
such matter.

 

13



--------------------------------------------------------------------------------

6.16 Grant of Security Interest/Precautionary Filing.

(a) Both (i) against the possibility that it is determined that Article 9 of the
UCC applies or may apply to the transactions contemplated hereby, and (ii) to
secure payment of and performance by Retailer of any and all indebtedness,
liabilities or obligations, now existing or hereafter arising pursuant to this
Agreement, including indebtedness, liabilities and obligations that may be
deemed to exist in the event of the applicability of Article 9 of the UCC to,
and any recharacterization of, any transactions contemplated hereby, Retailer
grants to Bank a security interest in all of Retailer’s right, title and
interest, if any, now existing or hereafter arising in all (i) Accounts, Account
Documentation and Indebtedness, (ii) all deposits, credit balances and reserves
on Bank’s books relating to any such Accounts, (iii) all goods financed on
Accounts and returned to Retailer by Cardholders for which Retailer has not
repaid Bank, and (iv) all proceeds of any of the foregoing.

(b) Retailer represents and warrants that it has not and will not grant any
security interest to or authorize the filing of any financing statement in favor
of any person that attaches to or covers any of the property set forth in the
preceding subsection (a) or that would attach to or cover such property, if
contrary to the intent of the parties to this Agreement, Retailer was determined
to have any rights therein, other than any security interests or financing
statements that have lapsed or been terminated.

(c) Retailer agrees to cooperate fully with Bank, as Bank may reasonably
request, in order to give effect to the security interests granted by this
Section 6.16. Retailer hereby authorizes Bank to file such UCC-l or comparable
statements as Bank deems necessary or appropriate to perfect such security
interests. Retailer represents and warrants that as of the date hereof the true
and correct corporate name and state of organization of Retailer are set forth
in the preamble paragraph hereto. Retailer agrees to provide Bank with thirty
(30) days’ prior written notice of any change in any of the foregoing corporate
name, or any state of incorporation.

(d) Unless Bank shall have otherwise consented in writing, Retailer shall not
create, assume or suffer to exist any lien on any of its right, title or
interest under this Agreement or in the proceeds thereof.

6.17 No Payments on Accounts. Retailer shall not accept any payment on an
Account. If Retailer inadvertently receives payment on an Account, Retailer
agrees that it will receive and hold such payment in trust for Bank and will
promptly (but no later than one business day after receipt thereof) deliver such
payment to Bank in the form received together with such endorsements or other
documents of assignment as may be necessary to permit Bank to receive the
benefit thereof to the same extent as if payment had been made directly to Bank.

6.18 Relationship Managers. Bank and Retailer shall each designate one employee
(with sufficient authority to facilitate decision-making on behalf of Bank and
Retailer, respectively, and with sufficient knowledge and experience to
effectively and efficiently manage the relationship contemplated hereby) who
shall be charged with day-to-day administrative responsibility for the Program
(each, a “Relationship Manager”) during the Term, and who shall make available a
sufficient amount of his or her working time, attention, skill, and efforts
necessary to furthering the interests of the Program. Either party may replace
its Relationship Manager at any time upon notice to the other party, so long as
the replacement Relationship Manager meets the foregoing qualifications.

 

14



--------------------------------------------------------------------------------

6.19 Periodic Program Reports. Following the end of each calendar month during
the Term, Bank will prepare and send to Retailer a report containing information
about the Program during such period. The specific form and content of such
report shall be determined by Bank and Retailer, subject to Bank’s available
internal customer reporting capabilities as in effect on the Program
Commencement Date (as the same may be amended from time to time), but in any
event shall include (i) information pertaining to sales volume charged to
Accounts for such period by Channel, (ii) application approval rate information
for such period by Channel, and (iii) a summary of other pertinent statistical
data pertaining to the Program for such period.

ARTICLE 7 - CHARGEBACKS

7.1 Chargeback Rights. Bank will have the right to chargeback to Retailer any
Indebtedness, if with respect to the corresponding charge or credit or the
related Charge Transaction Data or the underlying transaction:

(a) The Cardholder disputes a charge and Retailer cannot provide Bank with the
applicable electronic receipt or electronic application that resolves the
dispute within ten (10) days after Bank’s request;

(b) The Cardholder or any person disputes the existence of an Account and
Retailer cannot provide Bank with an executed application that resolves the
dispute within ten (10) days after Bank’s request;

(c) The Cardholder disputes the amount of an Account and/or refuses to pay
alleging dissatisfaction with products or services received, a breach of any
warranty or representation by Retailer in connection with the transaction, or an
offset or counterclaim based on an act or omission of Retailer, provided,
however, that any such dispute(s) constitutes a bona fide claim presented by a
Cardholder in good faith in the reasonable opinion of Bank, and Bank issues the
chargeback within thirty (30) days of its determination that the dispute
constitutes a bona fide claim;

(d) Retailer failed to comply with any Operating Procedure(s) with respect to
any charge, credit, or Account, or Bank determines that any charge, credit or
Account was subject to any acts of fraud performed by or in collusion with
Retailer’s employees, contractors or agents;

(e) Bank reasonably determines that any warranty made by Retailer pursuant to
Section 11.2 was false or inaccurate in any material respect when made;

(f) In the case of an Absentee Purchase, the Cardholder or any other relevant
person disputes the corresponding charge and (i) Retailer failed to employ
Bank’s “Address Verification System” or did not obtain a “perfect match” (as
defined by Bank) with respect to the Cardholder’s address, (ii) Retailer shipped
the products to an address that does not match the billing address included in
Bank’s records (or if the purchase is within thirty (30) days after the Account
application approval date, to an address other than the address on such
application); or (iii) Retailer shipped the products to a post office box; or

 

15



--------------------------------------------------------------------------------

(g) If the Written Disclosure is delivered to a Cardholder via U.S. mail, Bank
determines that Retailer failed to wait five (5) business days after sending
such Written Disclosure to submit the corresponding Charge Transaction Data to
Bank.

In its reasonable discretion, Bank may compromise and settle any claim made by
any Cardholder (including claims made on behalf of an authorized user) relating
to such Cardholder’s Account. No such compromise or settlement will impair
Bank’s right to chargeback under this Section 7.1 any portion of such Account
not paid pursuant to any such settlement or compromise. If the full amount or
any portion of any charge is charged back, Bank will assign, without recourse,
all rights to payment for the amount charged back to Retailer upon the request
of Retailer.

ARTICLE 8 - EXCLUSIVITY

8.1 Exclusivity.

(a) Subject to Section 8.1(b), with respect to Retailer’s sales and operations
in the United States, Retailer will not (and will cause its affiliates not to)
(a) directly or indirectly, accept for payment, promote, sponsor, solicit,
permit solicitation of, or make available to retail consumer customers of
Retailer or any of its affiliates or otherwise provide, any consumer credit,
charge or online payment program, plan or vehicle that bears, uses or refers to
any trade names of Retailer, or in any way competes with the Program (including,
without limitation, any credit facility part of any industry program credit card
network or the like), other than (i) any program offered by Bank or an affiliate
of Bank, (ii) any generally accepted multi-purpose credit or charge cards or by
generally accepted multi-purpose debit or secured cards in each case, such as
American Express, MasterCard, Visa and Discover cards (provided, however, that
none of the cards referred to in this clause (ii) may be “co-branded,”
“sponsored” or “co-sponsored” with Retailer or bear Retailer’s name or marks),
or (iii) a Second Source Program, or (b) promote any other charge or credit
payment vehicle not otherwise prohibited hereby (e.g. general purpose credit
cards) more favorably than Accounts and Credit Cards as a method for the payment
of Retailer’s goods and services.

(b) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.].

ARTICLE 9 - TERM/TERMINATION

9.1 Program Term. This Agreement shall continue until the fifth
(5th) anniversary of the Program Commencement Date and shall automatically renew
for additional one (1) year terms (each such period, a “Term”), unless either
party shall give written notice to the other party at least twelve (12) months
prior to the end of the scheduled expiration of such Term of its intention to
terminate the Program.

 

16



--------------------------------------------------------------------------------

9.2 Termination of Agreement. Notwithstanding anything in Section 9.1 to the
contrary, this Agreement may be terminated prior to the end of any Term as
provided below:

(a) If a party breaches any covenant or agreement contained in this Agreement
(i) which does not involve the payment of money to the other party hereto and,
if susceptible of cure, such breach continues for a period of thirty (30) days
after the non-breaching party has given written notice of the breach, or
(ii) which involves the payment of money to the other party hereto and such
breach continues for a period of five (5) days after the non-breaching party has
given written notice of the breach, then, in either case, the non-breaching
party shall have the right to terminate this Agreement. The foregoing
clause (ii) notwithstanding, the failure of a party to make a payment due
hereunder shall not give rise to a termination right in the other party if the
amount which such party has failed to pay is [***Confidential portion has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.] and such party, acting in good faith, has
delivered a written notice to the other party contesting its obligation to make
such payment. In any case, to be effective, a termination notice must be
delivered within sixty (60) days after the expiration after the applicable
notice periods. This Agreement will terminate one hundred and twenty (120) days
after delivery of such notice of termination.

(b) If any representation or warranty made by a party proves not to have been
true and correct in all material respects as of the date when made, then the
other party shall have the right to terminate this Agreement. In order to be
effective, the notice of termination must be delivered within sixty (60) days
after the date such other party first becomes aware that such representation or
warranty is not true and correct. This Agreement will terminate one hundred and
twenty (120) days after delivery of such notice of termination.

(c) If a party (i) is no longer Solvent; (ii) generally does not pay its debts
as such debts become due, or admits in writing its inability to pay its debts
generally; (iii) makes a general assignment for the benefit of its creditors,
(iv) has any proceeding instituted by or against it seeking to adjudicate it
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property; or (v) takes any corporate action to authorize
any of the actions set forth above in (i) through (iv) above, then the other
party shall have the right to terminate this Agreement. In order to be
effective, the notice of termination must be delivered within one hundred and
eighty (180) days after such other party becomes aware of the occurrence of such
event; provided, however, that in the case of an occurrence under clause (iv),
this Agreement shall terminate automatically unless the parties shall mutually
agree in writing to continue the Program. In any case in which notice is
required for termination, this Agreement will terminate upon delivery of such
notice.

(d) If, with respect to Retailer, any of the following events occur, then Bank
shall have the right to terminate this Agreement: (i) any person or group of
persons acquires, after the date of this Agreement, beneficial ownership of
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of Retailer entitled to vote generally in the election of
directors; (ii) the stockholders of Retailer approve a reorganization, merger or
consolidation (each a “Reorganization”), in each case through which the persons
who were the respective beneficial owners of the voting securities of Retailer
immediately prior to such Reorganization do not beneficially own, following such
Reorganization, directly or

 

17



--------------------------------------------------------------------------------

indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation, as a result of such Reorganization; or (iii) all
or substantially all of the assets or property of Retailer are sold or otherwise
disposed of in one transaction or series of related transactions. In order to be
effective, the notice of termination must be delivered within one hundred and
eighty (180) days after Bank becomes aware of the occurrence of such event. This
Agreement will terminate one hundred and twenty (120) days after delivery of
such notice of termination.

(e) If a party is in default under any loan agreement, indenture or other
instrument relating to any indebtedness for borrowed money in excess of
[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.] and such default
gives any person, either with or without notice and without giving effect to any
extension of any grace period, the right to accelerate such indebtedness, then
the non-defaulting party hereunder shall have the right to terminate this
Agreement. In order to be effective, the notice of termination must be delivered
within ninety (90) days after such non-defaulting party becomes aware of the
occurrence of such event. This Agreement will terminate thirty (30) days after
delivery of such notice, unless the underlying default is cured during such
thirty (30) day period.

(f) If a material adverse change has occurred in the operations, financial
condition, business or prospects of a party hereto, which the other party has
determined, in good faith, has had, or is reasonably likely to have, a material
adverse effect on the ongoing operation or continued viability of the Program,
then the other party shall have the right to terminate this Agreement. In order
to be effective, the notice of termination must be delivered within ninety
(90) days after the terminating party makes such determination. This Agreement
will terminate ten (10) days after delivery of such notice of termination.

(g) Bank shall have the right to terminate the Agreement upon written notice if
(i) usury rates for the State of Utah (or any other State in which Bank may
choose to locate) change, laws regulating Bank’s rate or fee structure change,
or federal or state laws, regulations or other authority preempt the exportation
of Bank’s rate or fee structure; (ii) Bank determines, in good faith, that any
of the foregoing has had, or is reasonably likely to have, a material adverse
effect on Bank’s ability to provide the Program or perform the transactions
contemplated hereby or on Program economics; (iii) Bank has sought to engage
Retailer in a good-faith renegotiation of the terms of this Agreement; (iv) the
parties hereto have not agreed to modifications to the terms of this Agreement
that Bank reasonably believes necessary to prevent a material adverse effect on
the economics of the Program or on Bank (or on its ability to perform the
transactions contemplated by this Agreement) resulting from the change in usury
rates or other laws regulating Bank’s rate or fee structure or the exportation
thereof; and (v) either Bank is required to initiate changes to the Program to
comply with applicable law or more than one hundred and twenty (120) days have
passed since Bank first sought to engage Retailer in a good faith renegotiation
of the terms of this Agreement.

(h) If any judicial or administrative agency or body determines that the Program
does not qualify (or if Bank reasonably determines that there is a material risk
that the Program will not qualify) as an “open-end” credit facility under
Regulation Z, 12 C.F.R. 226.2(a)(20), then Bank shall have the right to
terminate this Agreement. In order to be effective, the notice of termination
must be delivered within sixty (60) days after such determination. This
Agreement will terminate upon delivery of such notice of termination.

 

18



--------------------------------------------------------------------------------

(i) If a final judgment or judgments for the payment of money [***Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission.] is rendered against Retailer and
the same is not either (i) covered by insurance where the insurer has
affirmatively and expressly accepted liability therefore or (ii) vacated,
stayed, bonded, paid, or discharged prior to expiration of the applicable appeal
period, then Bank shall have the right to terminate this Agreement. In order to
be effective, the notice of termination must be delivered within sixty (60) days
after Bank becomes aware of the occurrence of such event. This Agreement will
terminate one hundred and twenty (120) days after delivery of such notice of
termination.

(j) If Bank declines to increase the Credit Review Point then in effect pursuant
to Section 6.6(b), then Retailer may terminate this Agreement. In order to be
effective, the notice of termination must be delivered within sixty (60) days
after Bank notifies Retailer pursuant to Section 6.6(b). This Agreement will
terminate one hundred and twenty (120) days after Retailer’s delivery of such
notice of termination; provided, however, that as of the first date on which the
aggregate Indebtedness for all Accounts exceeds the Credit Review Point then in
effect, the Agreement shall automatically terminate unless the parties shall
mutually agree in writing to continue the Program.

(k) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]

(l) Either Bank or Retailer shall have the right to terminate the Agreement upon
written notice to the other party hereto, if the performance by the other party
of its obligations under this Agreement is prevented or materially impeded,
without ability to cure, for a period of not less than sixty (60) consecutive
days by a Force Majeure Event.

(m) Bank shall have the right to terminate the Agreement upon ten (10) days’
prior written notice to Retailer if Retailer fails to satisfy any of the
financial covenants set forth in Appendix D as and to the extent required
therein; provided, that if during such ten (10) day period Retailer provides to
Bank an Eligible Letter of Credit in an amount equal to the then-current Letter
of Credit Amount (as defined in Appendix E), then, as to the specific reporting
period within which such default occurred, such default shall be deemed cured.
The terms and conditions applicable to any such Letter of Credit are set forth
on Appendix E attached hereto.

(n) [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]

ARTICLE 10 - POST TERM PROVISIONS

10.1 Purchase of Accounts by Retailer upon Termination.

(a) Retailer will have the option, exercisable as provided below, to purchase,
or to arrange for the purchase of, not less than all of the Accounts and related
Indebtedness (other than Accounts that have been written off by Bank) upon the
termination or expiration of this

 

19



--------------------------------------------------------------------------------

Agreement for a purchase price payable in immediately available funds in an
amount equal to the greater of (i) [***Confidential portion has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Commission.] (ii) [***Confidential portion has been omitted pursuant to
a request for confidential treatment and has been filed separately with the
Commission.] Anything in this Section 10.1 to the contrary notwithstanding, Bank
shall have no obligation to sell, and Retailer shall have no option to purchase
(or arrange for the purchase of) the Accounts and related Indebtedness under
this Section 10.1 unless Average Net Receivables during the ninety (90) day
period immediately preceding the date of Retailer’s notice to Bank under
Section 10.1(b) below [***Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission.]

(b) Retailer’s option to purchase, or arrange for the purchase of, the Accounts
and Indebtedness under Section 10.1(a) may be exercised as follows:

(i) If the Agreement is expiring based on either party’s decision not to renew
it under Section 9.1, Retailer must exercise its purchase option, if at all, by
giving notice of such election within one hundred and eighty (180) days prior to
the expiration of the Agreement. Retailer must thereafter complete such purchase
on the first business day after the expiration of this Agreement.

(ii) If the Agreement terminates pursuant to Section 9.2 following the delivery
of a termination notice by Retailer, Retailer must exercise its purchase option,
if at all, by giving notice of such election with such termination notice.
Retailer must thereafter complete such purchase within one hundred twenty
(120) days after the effective date of such termination.

(iii) If the Agreement terminates pursuant to Section 9.2 following the delivery
of a termination notice by Bank, Retailer must exercise its purchase option, if
at all, by giving notice of such election within thirty (30) days following
delivery of such notice of termination. Retailer must thereafter complete such
purchase within ninety (90) days after the effective date of such termination.

(c) If Retailer exercises its right to purchase, or arrange for the purchase of,
the Accounts and Indebtedness under Section 10.1(b):

(i) Retailer and Bank agree to work in good faith to prepare the necessary
purchase documents on terms and conditions that are reasonable and customary for
the industry.

(ii) Retailer will bear all expenses of conversion of the Accounts and
Indebtedness to Retailer or its designee.

10.2 Bank’s Rights Upon Termination. If Retailer does not have the option to
purchase, or arrange for the purchase of, the Accounts and related Indebtedness
upon the expiration or earlier termination of the Agreement pursuant to
Section 10.1(a) above, or fails to exercise its option as provided in
Section 10.1(b), Bank will have the right, in addition to and without waiving
any other rights it may have under the terms of this Agreement or applicable
law, (a) to liquidate any or all of the Accounts; (b) to convert the Accounts to
another credit or charge program maintained by Bank or any of its affiliates,
(c) in order to conduct a conversion

 

20



--------------------------------------------------------------------------------

solicitation, to maintain the Accounts under the Program for a period of up to
one hundred twenty (120) days and require by notice in writing to Retailer that
Retailer accept the Credit Cards, or a replacement or substitute card issued by
Bank or one of its affiliates or partners, for additional purchases by existing
Cardholders or authorized users for up to one hundred twenty (120) days
following the date on which this Agreement was terminated or expired, or (d) to
sell the Accounts, whether by securitization or otherwise to any third party
that does not compete with Retailer as a manufacturer, distributor, and retailer
of consumer electronics in the United States of America. Retailer will cooperate
with Bank and take any action reasonably requested by Bank, and Bank may use the
Retailer Marks, if any, to communicate with Cardholders and authorized users, in
connection with any such liquidation, substitution or sale, as well as in
connection with Bank’s billing and Account administration needs as and to the
extent the Retailer Marks were used immediately prior to the expiration or
earlier termination of the Program.

10.3 Survival Provisions.

(a) Except as is expressly provided to the contrary in this Agreement, all of
the terms, conditions and covenants of this Agreement (including the applicable
provisions of Section 2.2 that relate to Retailer’s retail practices, Cardholder
transactions, billing, customer servicing, settlement, chargeback and dispute
handling) will continue in effect following the expiration or termination of the
Term until the Final Liquidation Date.

(b) In addition, all warranties, representations and indemnities contained in
this Agreement, and the parties’ obligations under Sections 2.1(g) through (j),
6.1 (Ownership of Accounts), 6.2 (Ownership and Use of Cardholder Information),
6.12 (Sales Taxes and Related Record Retention), 6.14 (Intellectual Property),
and Articles 10 and 13, will survive the termination of this Agreement and the
Final Liquidation Date.

ARTICLE 11 - REPRESENTATIONS AND WARRANTIES

11.1 Representations and Warranties. Each party makes the following
representations and warranties to the other party as of the date of this
Agreement, and Retailer makes such representations and warranties on and as of
each date on which Charge Transaction Data is transmitted to Bank:

(a) The complete legal name, correct organizational type and jurisdiction of
incorporation or organization for such party are accurately set forth in the
preamble paragraph hereto. Such party is duly organized, validly existing, and
in good standing under the laws of its jurisdiction of incorporation or
organization, as the case may be.

(b) Such party has the requisite organizational power and authority to conduct
its business as presently conducted and hereafter contemplated to be conducted
and to execute, deliver and perform this Agreement.

(c) This Agreement has been duly executed and delivered by such party, and
constitutes the legal, valid, and binding obligation of such party, enforceable
against such party in accordance with its terms.

 

21



--------------------------------------------------------------------------------

(d) The execution and delivery of this Agreement by such party and the
consummation of the transactions contemplated hereby do not and will not
(i) conflict with the organizational documents of such party, (ii) conflict
with, or result in a breach of any provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under any material agreement of such party; or (iii) constitute a violation of
any material order, judgment or decree to which such party is bound. No consent,
approval, permit, waiver, authorization, notice or filing is required to be made
or obtained in connection with the execution, delivery and performance by such
party of this Agreement.

(e) All information furnished by such party to the other for purposes of or in
connection with this Agreement is true and correct in all material respects and
no such information omits to state a material fact necessary to make the
information so furnished not misleading. Except as disclosed to the other party,
there is no fact known to such party (including, without limitation, threatened
or pending litigation) that could materially and adversely affect the financial
condition, business, property, or prospects of such party.

11.2 Presentment Warranties. With respect to each submission of Charge
Transaction Data to Bank, Retailer represents and warrants as follows with
respect to such Charge Transaction Data and each underlying transaction:

(a) All purchases included in the Charge Transaction Data constitute bona fide,
arms-length sales by Retailer of the goods or services described therein in the
ordinary course of Retailer’s business (and do not include any purchases
conducted in connection with any “going-out-of-business”, liquidation,
augmentation or aggregator sale); except in the case of Absentee Purchases,
Retailer has delivered all the products and fully performed all the services
covered by the Charge Transaction Data; in the case of Absentee Purchases,
Retailer has shipped all the products and fully performed all the services
covered by the Charge Transaction Data;

(b) The charges included in the Charge Transaction Data did not involve a cash
advance or goods or services not listed in the applicable invoice or receipt;
only goods and services sold by Retailer are included in the Charge Transaction
Data; the charges represent the entire purchase price of the goods and services
identified in the Charge Transaction Data other than a bona fide down payment,
deposit, or similar payment paid by cash or check;

(c) To the best of Retailer’s knowledge, the goods and services covered by the
Charge Transaction Data were sold by Retailer to Cardholders or authorized users
for personal, family or household purposes;

(d) No other credit provider has financed a portion of any sales transaction
included in the Charge Transaction Data other than a bona fide down payment,
deposit, or similar payment paid by cash or check;

(e) Except for Absentee Purchases (as applicable), Retailer obtained a signed
invoice or receipt for each charge included in the Charge Transaction Data;

(f) All purchases included in the Charge Transaction Data occurred no earlier
than three (3) days prior to the submission of such Charge Transaction Data; and
all transactions included in the Charge Transaction Data were conducted in
accordance with the Operating Procedures, this Agreement and all applicable
laws;

 

22



--------------------------------------------------------------------------------

(g) Each invoice or receipt included in the Charge Transaction Data (or, in the
case of Absentee Purchases, the purchase information in the Charge Transaction
Data) is not invalid, illegible, inaccurate or incomplete and has not been
materially altered since being signed or submitted by the Cardholder; the
Account number and name of the Cardholder has been accurately reflected in an
electronic order or shipping receipt and has been included in each transmission
of Charge Transaction Data; Retailer has obtained a valid authorization from
Bank for each purchase (unless otherwise waived by Bank); and

(h) In the case of an Absentee Purchase, Retailer obtained a contact name and
phone number with respect to such Absentee Purchase.

ARTICLE 12 - INDEMNIFICATION

12.1 Indemnification by Retailer. Retailer agrees to indemnify and hold harmless
Bank, its affiliates, and their respective employees, officers, directors and
agents, from and against any and all Damages to the extent such Damages arise
out of, are connected with, or result from:

(a) Any breach by Retailer of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;

(b) Any products or services sold by Retailer, including, without limitation,
any failure to provide the service as promised, any product defects, or product
liability or warranty claims relating thereto;

(c) Any act or omission, where there was a duty to act, by Retailer or its
employees, officers, directors or agents including without limitation, the
failure of Retailer to comply with any law, rule or regulation applicable to
Retailer;

(d) Any advertisements, solicitations or other promotions of the Program or of
goods or services eligible for purchase under the Program conducted by or on
behalf of Retailer (excluding those conducted by Bank);

(e) The acquisition by Retailer from Bank, in connection with a charge or credit
to an Account, of a Cardholder’s Account number by telephone or by some other
means;

(f) Bank’s use of the Retailer Marks in accordance with the terms of this
Agreement; or

(g) Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available to a third party by Retailer or by
Bank at Retailer’s request.

The foregoing indemnity obligation of Retailer shall not apply to any Damages of
Bank to the extent caused by the gross negligence, willful misconduct or illegal
acts of Bank.

 

23



--------------------------------------------------------------------------------

12.2 Indemnification by Bank. Bank agrees to indemnify and hold harmless
Retailer, its affiliates, and their respective employees, officers, directors
and agents, from and against any and all Damages to the extent such Damages
arise out of, are connected with or result from:

(a) Any breach by Bank of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement;

(b) Any act or omission, where there was a duty to act, by Bank or its
employees, officers, directors, or agents, including without limitation, the
failure of Bank to comply with any law, rule or regulation applicable to Bank;

(c) Any failure of the form of credit applications or Cardholder Agreement as
prepared by Bank to comply with the Consumer Credit Protection Act, the Truth in
Lending Act, the Fair Debt Collection Practices Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act and
the regulations implementing each of them;

(d) Any advertisements, solicitations or other promotions by or on behalf of
Bank (other than those conducted by Retailer) of the Program; or

(e) Any activities, acts or omissions of any third party to whom Cardholder
Information is transferred or made available by or on behalf of Bank (excluding
Cardholder Information transferred by Bank to Retailer or any third party at
Retailer’s request).

The foregoing indemnity obligation of Bank shall not apply to any Damages of
Retailer to the extent caused by the gross negligence, willful misconduct or
illegal acts of Retailer.

12.3 Indemnification Procedures.

(a) A party entitled to indemnification will give prompt written notice to the
indemnifying party of any claim, assertion, event, condition or proceeding by
any third party concerning any liability or damage as to which it may request
indemnification under this Article 12. The failure to give such notice will not
relieve the indemnifying party from liability hereunder unless and solely to the
extent the indemnifying party did not know of such third party claim and such
failure results in the forfeiture by the other party of substantial rights and
defenses.

(b) An indemnifying party will have the right, upon written notice to the
indemnified party, to conduct at its expense the defense against such third
party claim in its own name, or, if necessary, in the name of the indemnified
party. When the indemnifying party assumes the defense, the indemnified party
will have the right to approve the defense counsel and the indemnified party
will have no liability for any compromise or settlement of any third party claim
that is effected without its prior written consent (such consent not to be
unreasonably withheld), unless the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party and such compromise or settlement
includes a release of each indemnified party from any liabilities arising out of
the third party claim. If the indemnifying party delivers a notice electing to
conduct the defense of the third party claim, the indemnified party will, at the
indemnifying party’s expense, cooperate with and make available to the
indemnifying party such assistance, personnel, witnesses and materials as the
indemnifying party may reasonably request.

 

24



--------------------------------------------------------------------------------

If the indemnifying party does not deliver a notice electing to conduct the
defense of the third party claim, the indemnified party will have the sole right
to conduct such defense and the indemnified party may pay, compromise or defend
such third party claim or proceeding at the indemnifying party’s expense.
Regardless of which party defends the third party claim, the other party will
have the right at its sole expense to participate in the defense assisted by
counsel of its own choosing.

ARTICLE 13 - MISCELLANEOUS

13.1 Confidentiality.

(a) All material and information supplied by one party to another party under
this Agreement, including, but not limited to, information concerning a party’s
marketing plans, objectives or financial results (“Confidential Information”),
is confidential and proprietary. All such information will be used by each party
solely in the performance of its obligations and exercise of its rights pursuant
to this Agreement. Each party will receive Confidential Information from the
other party in confidence and will not disclose such Confidential Information to
any third party, except (i) as contemplated under this Agreement; (ii) as may be
agreed upon in writing by the party providing such Confidential Information;
(iii) in the case of Bank to an affiliate of Bank; (iv) to the extent necessary,
in exercising or enforcing its rights; or (v) as required by law. Each party
will use its reasonable best efforts to ensure that its respective officers,
employees, and agents take such action as will be necessary or advisable to
preserve and protect the confidentiality of Confidential Information. Upon
written request after the Final Liquidation Date, each party will destroy or
return to the party providing such Confidential Information all such
Confidential Information in its possession or control. Confidential Information
will not include information in the public domain and information lawfully
obtained from a third party.

(b) Section 13.1(a) to the contrary notwithstanding, if Retailer is obligated to
file periodic reports with the Securities and Exchange Commission, then Retailer
shall have the right to file a copy of this Agreement with the applicable
commission or governmental agency to the extent necessary, in Retailer’s
reasonable opinion, to comply with any applicable disclosure laws or regulations
(including any reporting requirement of the Securities Exchange Commission), or
any listing requirement of any stock exchange, including NASDAQ, applicable to
Retailer; provided, however, that Retailer shall (i) notify Bank in writing not
less than thirty (30) days prior to any such filing of this Agreement,
(ii) redact such terms of this Agreement as Bank may reasonably request prior to
any such filing, and (iii) file a confidential treatment request reasonably
acceptable to Bank with respect to such redacted document as part of any such
filing. Bank acknowledges that Retailer intends to file this Agreement with the
Securities and Exchange Commission. No later than two (2) business days after
the execution of this Agreement by Bank and Retailer, Bank shall provide a
reasonably redacted version of this Agreement to Retailer so that Retailer may
review and request confidential treatment of the redacted portions with the
Securities and Exchange Commission.

13.2 Binding Effect. This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

25



--------------------------------------------------------------------------------

13.3 Assignment. Neither Bank nor Retailer may assign its rights or delegate its
obligations under this Agreement without the prior written consent of the other
party, which consent will not be unreasonably withheld, provided, however, that
Bank may, without such consent (i) assign all or part of its rights and delegate
some or all of its obligations under this Agreement to an affiliate; (ii) engage
third parties to perform some or all of Bank’s obligations under this Agreement,
including, without limitation the servicing and administration of Accounts; and
(iii) assign all or some of its rights hereunder to any person acquiring any or
all Accounts after the termination or expiration of this Agreement.
Notwithstanding any assignment, Bank will remain liable for all of its
obligations under this Agreement.

13.4 Governing Law. Except to the extent superseded by federal law applicable to
banks or savings associations, this Agreement and all rights and obligations
hereunder, including, but not limited to, matters of construction, validity and
performance, shall be governed by and construed in accordance with the laws of
the State of Utah, without regard to principles of conflicts of laws. THE
PARTIES HERETO WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING IN ANY COURT OF LAW, TRIBUNAL, OR OTHER LEGAL PROCEEDING ARISING
OUT OF OR INVOLVING THIS AGREEMENT, OR ANY DOCUMENT DELIVERED IN CONNECTION
HEREWITH, OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.5 Privacy.

(a) Retailer and Bank will only use, maintain and/or disclose Cardholder
Information in compliance with all applicable privacy and security laws and with
the policies set forth in this Section 13.5 and related disclosures made by Bank
(collectively, the “Bank Privacy Disclosures”), and each will ensure that
persons to whom it transfers Cardholder Information do the same. Retailer
acknowledges that it is subject to the reuse and redisclosure provisions of the
Gramm-Leach-Bliley Act (the “Gramm-Leach-Bliley Act” as defined in Title V,
Subtitle A of 15 U.S.C. 6801 et seq. (as it may be amended from time to time)
and the implementing privacy and security regulations issued pursuant to the
Gramm-Leach-Bliley Act (as the same may be amended from time to time)), and that
it will ensure that Cardholder Information received from Bank under the “private
label exception” found in the Gramm-Leach-Bliley Act is used only in connection
with the Program and for no other purpose.

(b) Retailer and Bank will each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Information. These safeguards
will be designed to protect the security, confidentiality and integrity of the
Cardholder Information, ensure against any anticipated threats or hazards to its
security and integrity, and protect against unauthorized access to or use of
such information or associated records which could result in substantial harm or
inconvenience to any Cardholder or applicant.

(c) Retailer and Bank will each ensure that any third party to whom it transfers
or discloses Cardholder Information signs a written contract with the transferor
in which such third party agrees to (i) restrict its use of Cardholder
Information to the use specified in the written contract; (ii) to comply with
all applicable laws (including, without limitation,

 

26



--------------------------------------------------------------------------------

privacy and security laws and the reuse and redisclosure provisions of the
Gramm-Leach-Bliley Act) and the Bank Privacy Disclosures, and (iii) implement
and maintain appropriate safeguards as stated in paragraph (b) above.
Information transferred by Bank on Retailer’s behalf or at Retailer’s direction
will be considered information transferred by Retailer hereunder. Retailer
agrees to transfer or make available to third parties only such Cardholder
Information as is reasonably necessary to carry out the contemplated task.

(d) Retailer and Bank shall notify the other party immediately following
discovery or notification of any actual or threatened breach of security of the
systems maintained by Retailer and Bank, respectively. The party that suffers
the breach of security (the “Affected Party”) agrees to take action immediately,
at its own expense, to investigate the actual or threatened breach, to identify
and mitigate the effects of any such breach and to implement reasonable and
appropriate measures in response to such breach. The Affected Party also will
provide the other party with all available information regarding such breach to
assist that other party in implementing its information security response
program and, if applicable, in notifying affected Cardholders. For the purposes
of this subsection (d), the term “breach of security” or “breach” means the
unauthorized access to or acquisition of any record containing personally
identifiable information relating to a Cardholder, whether in paper, electronic,
or other form, in a manner that renders misuse of the information reasonably
possible or that otherwise compromises the security, confidentiality, or
integrity of the information.

(e) Notwithstanding anything else contained in this Agreement, neither Bank nor
Retailer will, and neither of them will be obligated to, take any action that
either of them believes in good faith would violate, or is reasonably likely to
cause either of them to violate, any applicable law (including, without
limitation, privacy and security laws and the reuse and redisclosure provisions
of the Gramm-Leach-Bliley Act) or the Bank Privacy Disclosures, or that would
cause either of them to become a “consumer reporting agency” for purposes of the
federal Fair Credit Reporting Act, as it may be amended from time to time.

(f) Retailer and Bank, respectively, will use reasonable measures designed to
properly dispose of all records containing personally identifiable information
relating to Cardholders, whether in paper, electronic, or other form, including
adhering to policies and procedures that require the destruction or erasure of
electronic media containing such personally identifiable information so that the
information cannot practicably be read or reconstructed.

13.6 Financial Accommodation. Retailer acknowledges that this Agreement is a
“financial accommodation” contract (as such term is used in Section 365(c)(2) of
Title 11 of the United States Code) for the benefit of Retailer.

13.7 No Third Party Beneficiaries. Except as otherwise expressly set forth in
this Agreement, this Agreement does not confer upon any person, other than the
parties, any rights or remedies under this Agreement.

13.8 Amendments. This Agreement may not be amended except by written instrument
signed by Retailer and Bank.

 

27



--------------------------------------------------------------------------------

13.9 No Partnership. Nothing contained in this Agreement will be construed to
constitute Retailer and Bank as partners, joint venturers, principal and agent,
or employer and employee.

13.10 Notices. All notices and communications given under this Agreement must be
in writing and must be sent by hand, by facsimile (with verbal confirmation of
receipt), by certified mail, return receipt requested, or by nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made as such party’s address as set
forth below and will be deemed given one (1) business day after being sent, as
follows:

 

if to Retailer:    if to Bank:   

Nautilus, Inc.

16400 Nautilus Drive

Vancouver, WA 98683

Attn: Alec Anderson

  

GE Money Bank

170 Election Road

Suite 125

Draper, Utah 84020

Attn: President

     

with a copy to:

 

GE Capital, Sales Finance

950 Forrer Boulevard

Kettering, Ohio 45420

Attn: Counsel

  

provided, however, that a party may notify the other party in writing (in
accordance with the notice provisions in this Section 13.10) from time to time
of an alternative address for notices under this Section 13.10 and, in such
case, notices hereunder will be effective if sent to the last address so
designated.

13.11 Incorporation of Appendices. Each of the Appendices attached hereto is
hereby incorporated by reference. In addition to the other terms and conditions
of this Agreement, the supplemental terms and conditions set forth on Appendix B
shall apply to all Telephone Transactions. In addition to the other terms and
conditions of this Agreement, the supplemental terms and conditions set forth on
Appendix C shall apply to all Internet Transactions. To the extent that the
terms and conditions of either Appendix B or Appendix C conflict with the terms
and conditions set forth elsewhere in this Agreement, the terms and conditions
of Appendix B and Appendix C will control.

13.12 Nonwaiver; Remedies Cumulative; Severability. All remedies are cumulative
and not exclusive, and no delay in exercising a right will be deemed a waiver
thereof. If any provision of this Agreement is held to be invalid, void or
unenforceable, all other provisions will remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.

 

28



--------------------------------------------------------------------------------

13.13 Damages Waiver. Notwithstanding anything to the contrary in this
Agreement, Bank and Retailer shall not be liable to the other under or in
connection with this Agreement or the Program for any indirect or consequential
or other damages relating to prospective profits, income, anticipated sales or
investments, or goodwill, or for any punitive or exemplary damages; provided,
however, that the damages limitation set forth in this Section 13.13 shall not
apply to any Damages arising out of the failure of the parties under Article 8,
Section 13.1 or Section 13.5, or from Damages which result from an obligation of
Bank or Retailer to pay any third party damages claims to the extent such third
party claims otherwise fall under Bank’s or Retailer’s respective indemnity
obligations hereunder.

13.14 Entire Agreement. This Agreement (together with the schedules, exhibits
and appendices attached to this Agreement) is the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
other prior understandings, writings and agreements whether written or oral.

13.15 Internet Gambling. Neither party shall permit any Card issued under the
Program to be used to place, receive, or otherwise knowingly transmit a bet or
wager by any means which involves the use, at least in part, of the Internet
where such bet or wager is unlawful under any applicable Federal or State law in
the State or tribal lands in which the bet or wager is initiated, received, or
otherwise made.

13.16 Further Assurances. Retailer and Bank agree to execute all such further
documents and instruments and to do all such further things as any other party
may reasonably request in order to give effect to and to consummate the
transactions contemplated by this Agreement.

13.17 Multiple Counterparts. This Agreement may be executed in any number of
multiple counterparts, all of which will constitute but one and the same
original.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Retailer and Bank have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

NAUTILUS, INC.       GE MONEY BANK By:   

 

      By:   

 

Name:          Name:    Title:          Title:   

 

30



--------------------------------------------------------------------------------

Appendix A

Definitions

A. Certain Defined Terms. As used in this Agreement, the following terms will
have the following meanings:

“Absentee Purchase” means a purchase of any of products or services from
Retailer charged to an Account where the Account information necessary to effect
the purchase is provided on the telephone or through a Retailer Website.

“Account” means the legal relationship established by and between a Cardholder
and Bank pursuant to a Cardholder Agreement, together with all Indebtedness
owing thereunder from time to time and any current or future guaranties,
security or other credit support therefor.

“Account Documentation” means any and all Account information, credit
applications, Cardholder Agreements, Charge Transaction Data, charge slips,
credit slips, payments, credit information and documents or forms of any type
and in any media relating to the Program, excluding materials used for
advertising or solicitations.

“Active Account” means, as of any given date, any Account (other than an Account
that has been written off in accordance with Bank’s write-off policies) that had
a debit or credit balance at any time after the beginning of the complete
billing cycle immediately preceding such date.

“Aggregate Outstanding Indebtedness” means, as of any date of determination, an
amount equal to the aggregate amount of Indebtedness on all Accounts (other than
Accounts that have been written off by Bank) as of such date.

“Agreement” means this Private Label Consumer Credit Card Program Agreement,
including all schedules and appendices, as it may be amended from time to time.

“Average Net Receivables” means, for any period, the sum of Aggregate
Outstanding Indebtedness for each day during such period, divided by the number
of days in such period.

“Bank” has the meaning given to it in the first paragraph of this Agreement.

“Base Fee Percentage” means, with respect to each Program Fee Percentage offered
under the Program the percentage set forth on Schedule 3.5 as of the Program
Commencement Date (as such Schedule may be amended from time to time to add
additional credit based promotions).

“Base Rate” means the percentage set by Bank used in calculating the Program Fee
payable in connection with each submission by Retailer to Bank of Charge
Transaction Data pertaining to purchases not made pursuant to a credit-based
promotion.

“Base Twelve Month LIBOR” [***Confidential portion has been omitted pursuant to
a request for confidential treatment and has been filed separately with the
Commission.]

“Cardholder” means any natural person who has entered into a Cardholder
Agreement with Bank or which is or may become obligated under or with respect to
an Account.

 

Appendix A

Page 1



--------------------------------------------------------------------------------

“Cardholder Agreement” means the open-end revolving credit agreement, in either
tangible or electronic form, between Bank and each Cardholder pursuant to which
such Cardholder and its authorized user(s), if any, may make purchases from
Retailer on credit provided by Bank under the Program.

“Cardholder Information” has the meaning given to it in Section 6.2.

“Channel” means any one of the following two (2) distribution channels used by
Retailer to effect the retail sale and/or distribution of Nautilus-branded
products: (i) Retailer’s direct telephone marketing center for Telephone
Purchases, and (iii) the Retailer Website.

“Charge Transaction Data” means Account and related Cardholder and/or authorized
user identification and transaction information transmitted by Retailer to Bank
with regard to a charge or a credit to an Account.

“Confidential Information” has the meaning given to it in Section 13.1.

“Credit Card” means the plastic card issued by Bank under the Program
exclusively for use with the Program which evidences the right of a Cardholder
and, if the Cardholder has so designated, any authorized user(s) to make
purchases of goods and services from Retailer under the Program.

“Credit Review Point” means [***Confidential portion has been omitted pursuant
to a request for confidential treatment and has been filed separately with the
Commission.] or such other higher amount as Bank, in its sole discretion, may
from time to time specify to Retailer in writing.

“Damages” means any and all losses, liabilities, costs, and expenses (including,
without limitation, reasonable attorneys’ fees and expenses, reasonable
out-of-pocket costs, interest and penalties), settlements, equitable relief,
judgments, damages, claims (including, without limitation, counter and
cross-claims, and allegations whether or not proven) demands, offsets, defenses,
actions, or proceedings by whomsoever asserted.

“Debt Cancellation Program” means any program which may be offered through Bank
pursuant to Section 4.2 under which Bank, any affiliate of Bank, or any third
party makes available debt cancellation coverage to Cardholders.

“Final Liquidation Date” will mean the first day after the termination or
expiration of this Agreement on which Bank no longer owns any Active Accounts.

“Force Majeure Event” means any of the following: acts of God, fire, earthquake,
explosion, accident, terrorism, war, nuclear disaster, riot, material changes in
applicable laws or regulations, including, but not limited to, a change in state
or federal law, or other event beyond a party’s reasonable control, rendering it
illegal, impossible or untenable for such party to perform as contemplated in,
or to offer the Program on the terms contemplated under, this Agreement.

[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

“Indebtedness” means any and all amounts owing from time to time with respect to
an Account whether or not billed, including, without limitation, any unpaid
balance, finance charges (inclusive of finance charges subject to possible
reversals due to unexpired credit-based promotions), late charges, and NSF fees.

 

Appendix A

Page 2



--------------------------------------------------------------------------------

“Internet Application” means any application which is received by Bank through
any of the following: (i) the Retailer Website; (ii) any electronic means other
than facsimile, including, without limitation, the internet, e-mail, wireless
devices other than telephones, and other electronic data transmission devices.

“Internet Purchase” means the purchase of goods or services from Retailer
charged to an Account where the Account information necessary to effect the
purchase is provided through the Retailer Website.

“Internet Transactions” means both Internet Purchases and Internet Applications.

“LIBOR Trigger Movement” means, as of the end of any calendar quarter and after
taking into account all movements in the Twelve Month LIBOR since the last
adjustment to any Promotional Rate pursuant to Section 3.6, an increase or
decrease in the Twelve Month LIBOR, relative to the Base Twelve Month LIBOR,
[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

“Net Program Sales” means, for any given period, the aggregate amount of sales
to Cardholders resulting in charges to Accounts during such period less
aggregate credits to Accounts during such period, in each case as reflected in
the Charge Transaction Data. For the avoidance of doubt, only sales to
Cardholders through the use of a Credit Card issued under the Program
established by this Agreement shall be included in Net Program Sales.

“Operating Procedures” has the meaning given in Section 6.5.

“Program” has the meaning given to it in Section 1.1.

“Program Commencement Date” means June 15, 2010.

“Program Fee” means a fee payable in connection with each submission by Retailer
to Bank of Charge Transaction Data pertaining to a purchase financed on an
Account, calculated as set forth in Section 3.4.

“Program Fee Percentage” means the percentage set by Bank and used in
calculating the Program Fees, including the Base Rate and the Promotional Rates.
As of the Program Commencement Date, the Program Fee Percentages are set forth
on Schedule 3.5. Pursuant to the provisions of Sections 3.5 and 3.6, Bank may
reset the Program Fee Percentages by written notice to Retailer and such reset
Program Fee Percentage will be used in calculating the Program Fee in respect of
all Charge Transaction Data submitted in respect of any Accounts at any time
thereafter (until such Program Fee Percentage is again reset in accordance with
the terms hereof).

“Program Year” means the twelve-month period between anniversaries of the
Program Commencement Date with the first such period beginning on the Program
Commencement Date.

“Promotional Rate” means the percentage set by Bank used in calculating the
Program Fee payable in connection with each submission by Retailer to Bank of
Charge Transaction Data pertaining to a purchase that is subject to an approved
credit-based promotion.

“Retailer” has the meaning given to it in the first paragraph of this Agreement.

 

Appendix A

Page 3



--------------------------------------------------------------------------------

“Retailer Marks” means the names and any related marks, tradestyles, trademarks,
service marks, logos or similar proprietary designations as the same currently
exist and as they may be amended or adopted by Retailer from time to time
hereafter.

“Retailer Website” means the internet website with the internet address
www.nautilus.com, and any other internet website maintained, operated or
controlled by Retailer that allows consumers to purchase products sold by
Retailer.

“Second Source Program” means any consumer credit program that is available only
to persons who submitted properly completed credit applications to, and were
rejected by, Bank immediately preceding such person’s application to such other
credit program.

“Solvent” means, as to any person, (i) that the present fair salable value of
such person’s assets exceeds the total amount of its liabilities; (ii) that such
person is generally able to pay its debts as they come due; and (iii) that such
person does not have unreasonably small capital to carry on such person’s
business as theretofore operated and as thereafter contemplated. The phrase
“present fair salable value of such person’s assets” means that value that could
be obtained if such person’s assets were sold within a reasonable time in one or
more arm’s-length transactions in an existing and not theoretical market.

“Telephone Application” means any application which is received by Bank through
the telephone.

“Telephone Purchase” means the purchase of goods or services from Retailer
charged to an Account where the Account information necessary to effect the
purchase is provided through the telephone.

“Telephone Transactions” means both Telephone Purchases and Telephone
Applications.

“Term” has the meaning given to it in Section 9.1.

“Twelve Month LIBOR” means, for any date, the twelve-month “London Interbank
Offered Rate” (LIBOR) as published in The Wall Street Journal in its “Money
Rates” section (or if The Wall Street Journal shall cease to be published or to
publish such rates, in such other publication as Bank may, from time to time,
specify) on such date, or if The Wall Street Journal is not published on such
date, on the last day before such date on which The Wall Street Journal is
published whether or not such rate is actually ever charged or paid by any
entity.

“Value-Added Program” means any products or services that enhance the features
of the Program or an Account.

“Written Disclosure” has the meaning given to it in Appendix B.

B. Miscellaneous. As used in this Agreement, (i) all references to the plural
number shall include the singular number (and vice versa); (ii) all references
to the masculine gender shall include the feminine gender (and vice versa) and
(iii) all references to “herein,” “hereof,” “hereunder,” “hereinbelow,”
“hereinabove” or like words shall refer to this Agreement as a whole and not to
any particular section, subsection or clause contained in this Agreement.
References herein to any document including, without limitation, this Agreement
shall be deemed a reference to such document as it now exists, and as from time
to time hereafter the same may be amended. References herein to a “person” or
“persons” shall be deemed to be references to an individual, corporation,
limited liability company, partnership, trust, unincorporated association, joint
venture, joint-stock company, or any other form of entity. Captions of the
sections of this Agreement are for convenience of reference only and are not
intended as a summary of such sections and do not affect, limit, modify or
construe the contents thereof.

 

Appendix A

Page 4



--------------------------------------------------------------------------------

Appendix B

Additional Terms and Conditions Applicable to Telephone Transactions

In addition to the other terms and conditions of this Agreement, the following
supplemental terms and conditions will apply to all Telephone Transactions. To
the extent that any such terms and conditions conflict with the terms and
conditions set forth elsewhere in this Agreement, the terms and conditions in
this Appendix will control:

A. Accepting Telephone Transactions. Retailer will make applications available
to its customers in a manner reasonably acceptable to Bank for processing as
Telephone Applications. Retailer shall make available and promote the use of the
Credit Card for Telephone Purchases.

B. Processing Telephone Transactions. Retailer will process all Telephone
Purchases and Telephone Applications in accordance with the terms of this
Agreement, the Operating Procedures, and any specific procedures governing
Telephone Transactions developed by Bank and Retailer. Without limiting the
foregoing, (i) if a prospective Cardholder is submitting a Telephone Application
by telephone, Retailer will ensure that all consumer credit disclosures, as
provided to Retailer by Bank from time to time, have been made to the
prospective Cardholder as part of such telephone call, including, without
limitation, a verbal disclosure regarding the applicable terms and conditions
and privacy policy that apply to the Account, (ii) Retailer will cause all
Telephone Applications to be separately tagged with a special processing
indicator and all Telephone Purchases to be separately tagged with a unique
store of sale number, (iii) Retailer will transmit to the Cardholder, at the
time a Telephone Application is obtained or promptly thereafter, a written
disclosure that has been provided to Retailer by Bank regarding the applicable
terms and conditions and privacy policy that apply to the Account (the “Written
Disclosure”), and (iv) Retailer will retain records indicating the mailing
address to which Retailer provided the Written Disclosure.

 

Appendix B

Page 1



--------------------------------------------------------------------------------

Appendix C

Additional Terms and Conditions Applicable to Internet Transactions

In addition to the other terms and conditions of this Agreement, the following
supplemental terms and conditions will apply to all Internet Transactions. To
the extent that any such terms and conditions conflict with the terms and
conditions set forth elsewhere in this Agreement, the terms and conditions in
this Appendix will control.

A. Internet Applications; Link to Bank Webpage. Retailer shall maintain a logo
advertisement in a prominent position on the home page of the Retailer Website,
which logo advertisement shall promote the Credit Card and contain an imbedded
link to a webpage hosted by Bank or its agent (the “Bank Webpage”). The link
contained in such logo advertisement shall link directly to the Bank Webpage
with no intermediate links. Prior to Retailer initiating any Internet
Application, Bank shall have approved in writing the placement and design of the
logo advertisement on the Retailer Website’s home page, such approval not to be
unreasonably withheld. If for any reason, the logo advertisement referred to
above shall cease to be displayed on the Retailer Website’s homepage or in the
agreed upon manner, Retailer shall immediately notify Bank. Retailer shall not
permit any link to the Bank Webpage to exist on any internet website (other than
the Retailer Website) maintained, operated or controlled by Retailer or under
any Retailer Mark (an “Other Retailer Website”).

B. Bank Webpage. Bank shall have the sole right to determine the design and
content of the Bank Webpage. Bank shall maintain and operate the Bank Webpage,
and Retailer shall use reasonable efforts to conform the Retailer Website to be
reasonably compatible with the Bank Webpage. Bank shall provide to Retailer
prior notification of planned changes in the Bank Webpage to permit Retailer to
make any required changes in the Retailer Website.

C. Internet Purchases; Link to Authorization Technology. Retailer acknowledges
that Bank may require that some or all Internet Purchases be authorized through
payment authorization technology selected by Bank (the “Payment Authorization
Technology”). Retailer shall use reasonable efforts to conform the Retailer
Website to be reasonably compatible with the Payment Authorization Technology,
and Bank shall provide to Retailer prior notification of planned changes in the
Payment Authorization Technology to permit Retailer to make any required changes
in the Retailer Website. Retailer also shall place a logo advertisement in a
prominent position on the Retailer Website encouraging Retailer’s customers to
use a Credit Card.

D. Processing Internet Transactions. Retailer will process all Internet
Transactions in accordance with the terms of this Agreement, the Operating
Procedures, and any specific procedures governing Internet Transactions
developed by Bank and Retailer. Without limiting the foregoing, Retailer will
cause all authorizations processed through the internet and all Internet
Purchases to be separately tagged with a unique store of sale number. The
parties acknowledge that the infrastructure required for Internet Transactions
is dynamic and agree to cooperate in implementing enhancements and developments
with respect to the operation and security of Internet Transaction processing
under the Program.

E. Security. Retailer shall develop, maintain and operate the Retailer Website
so that all Internet Purchases processed through the Retailer Website will be
transmitted and accepted on a secure basis which ensures, among other things,
that such information cannot be altered, viewed or captured by an unauthorized
party. For its part, Bank agrees that the direct access medium or method used to
store, present or transmit Internet Applications, terms and conditions, and/or
Account information will be secured in a manner which ensures that such
information cannot be altered, viewed or captured by an unauthorized party.

 

Appendix C

Page 1



--------------------------------------------------------------------------------

F. Fraud Mitigation. Retailer and Bank agree to cooperate in a commercially
reasonable manner by committing systems and other resources, and by providing
information with respect to the development, establishment and implementation of
fraud mitigation strategies in connection with Internet Transactions. Retailer
and Bank further agree to use commercially reasonable efforts to implement such
mitigation strategies as are developed from time to time.

G. No Other Retailer Websites. Without Bank’s prior written consent, which
consent will not be unreasonably withheld, Retailer shall not sell, lease, rent
or license any products or services on or through, or otherwise maintain,
control or operate, any Other Retailer Website.

 

Appendix C

Page 2



--------------------------------------------------------------------------------

Appendix D

Financial Covenants

 

I. FINANCIAL COVENANTS

Minimum Tangible Net Worth:

Retailer shall (i) commencing on the Program Commencement Date until
September 30, 2010, maintain, as of the end of each fiscal quarter of Retailer
during such period, Tangible Net Worth equal to or greater than [***Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission.]; and (ii) commencing on
October 1, 2010, through the end of the Term, maintain Tangible Net Worth equal
to or greater than [***Confidential portion has been omitted pursuant to a
request for confidential treatment and has been filed separately with the
Commission.]

Funded Debt/Tangible Net Worth Ratio:

Retailer shall maintain, as of the end of each fiscal quarter of Retailer, a
ratio of Funded Debt to Tangible Net Worth not greater than [***Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission.]

 

II. REPORTING

In order to establish compliance with the financial covenants set forth above,
Retailer shall deliver to Bank: (i) within forty five (45) days after the end of
each fiscal quarter of Retailer (other than Retailer’s fourth fiscal quarter), a
certificate, signed by Retailer’s Chief Financial Officer and in a form
satisfactory to Bank, establishing Retailer’s compliance or non-compliance with
the financial covenants for such fiscal quarter, and (ii) within ninety
(90) days after the end of Retailer’s fourth fiscal quarter during each fiscal
year, a certificate, signed by Retailer’s Chief Financial Officer and in a form
satisfactory to Bank, establishing Retailer’s compliance or non-compliance with
the financial covenants for such fiscal quarter. Unless otherwise specifically
set forth to the contrary, all financial calculations contemplated herein shall
be performed in accordance with GAAP.

 

III. DEFINITIONS

As used in this Appendix, the following terms have the following meanings:

“Funded Debt” means, with respect to any entity and for any period, excluding
letters of credit that are backed by cash reserves, the sum of (a) indebtedness
under any working capital or similar credit facility with respect to which such
entity is the borrower, plus (b) all other debt of such entity for borrowed
money (whether by loan or the issuance and sale of debt securities or for the
deferred purchase price of property), plus (c) obligations of such entity under
capitalized leases, plus (d) such entity’s obligations in respect of banker’s
acceptances or standby letters of credit, or similar instruments issued or
accepted by banks and other financial institutions for the account of such
entity.

 

Appendix D

Page 1



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied.

“Intangible Assets” means, with respect to any entity and as of any date of
determination, the sum of (a) all of such entity’s assets which should be
classified as intangible assets (such as goodwill, patents, trademarks,
copyrights, franchises, and deferred charges including unamortized debt discount
and research and development costs) in accordance with GAAP, (b) cash held in a
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock, and (c) to the extent not already deducted from
total assets, reserves for depreciation, depletion, obsolescence or amortization
of properties and other reserves or appropriations of retained earnings which
have been or should be established in connection with business operation.

“Net Worth” means, with respect to any entity and as of any date of
determination, all items which should be included as assets of such entity, less
all items which should be included as liabilities of such entity, in each case,
determined in accordance with GAAP.

“Tangible Net Worth” means, with respect to any entity and as of any date of
determination, the Net Worth of such entity, less the amount of such entity’s
Intangible Assets.

 

Appendix D

Page 2



--------------------------------------------------------------------------------

Appendix E

Letter of Credit

(a) At any time during the Letter of Credit Period, Bank shall have the right to
request that Retailer deliver to Bank, within ten (10) business days of such
request, an Eligible Letter of Credit in an amount equal to (i) [***Confidential
portion has been omitted pursuant to a request for confidential treatment and
has been filed separately with the Commission.] in the event the Letter of
Credit Event occurs during the first Program Year, or (ii) the product of Net
Program Sales for the immediately preceding twelve-month period multiplied by
[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.] in the event the
Letter of Credit Event occurs after the first Program Year (such amount, the
“Letter of Credit Amount”). During any Letter of Credit Period, Bank shall have
the right to re-calculate the Letter of Credit Amount at the end of every other
calendar quarter; provided, that Bank may recalculate the Letter of Credit
Amount more frequently if Bank reasonably determines that such recalculation is
appropriate based on a material increase in Net Program Sales during any quarter
(but in no event may Bank conduct any such recalculation more frequently than
quarterly). If, during the Letter of Credit Period, an event shall occur which
would cause any Letter of Credit previously delivered to Bank to cease to be an
Eligible Letter of Credit or no longer be in an amount equal to or greater than
the Letter of Credit Amount (including as a result of any recalculation under
the preceding sentence), then within ten (10) business days of the earlier of
(i) the date on which Retailer first learns of the occurrence of such event; or
(ii) the date on which Retailer first receives notice thereof from Bank,
Retailer shall cause a substitute Eligible Letter of Credit to be issued and
delivered to Bank in a face amount equal to or greater than the Letter of Credit
Amount. On or before forty-five (45) days prior to the expiration of each Letter
of Credit provided to Bank, Retailer shall cause a substitute Eligible Letter of
Credit to be issued and delivered to Bank in a face amount equal to or greater
than the Letter of Credit Amount. Any amounts drawn under a Letter of Credit
hereunder in excess of the amounts due Bank hereunder shall be held by Bank in a
non-interest bearing account on Bank’s books (the “Collateral Account”) and
shall secure Retailer’s full and prompt payment of all further amounts due
hereunder. If, during the Letter of Credit Period, Retailer fails to pay any
amounts hereunder when due, Bank may immediately, and without prior notice to
Retailer, further draw on the Letter of Credit or, if applicable, debit any such
unpaid amount from any amounts then remaining in the Collateral Account. In
addition, if, during the Letter of Credit Period, Retailer fails to provide a
substitute or replacement Eligible Letter of Credit as required by this Appendix
E or if Retailer is in default under the Agreement, including filing for
bankruptcy protection or having an involuntary bankruptcy proceeding initiated
against it, Bank may draw on the full amount available under the Letter of
Credit, apply any amounts received in such drawing against Retailer’s
outstanding obligations hereunder, and credit the Collateral Account with the
amount equal to any remaining balance. Bank’s security interest in the
Collateral Account shall be in addition to any right of setoff or recoupment
that Bank may otherwise have under the Agreement or applicable law. The
obligations under this Appendix E shall apply at all times until the end of the
Letter of Credit Period, at which time, Bank shall (x) surrender any outstanding
Letter of Credit to Retailer, and (y) pay to Retailer an amount equal to the
amount remaining in the Collateral Account, if any. The foregoing
notwithstanding, if after Bank shall have surrendered any Letter of Credit
hereunder following the successful completion by Retailer of a Remediation
Period, Retailer shall again fail to satisfy the financial covenants set forth
in Appendix E, the provisions of Section 9.2(m) and this Appendix E shall again
apply.

 

Appendix E

Page 1



--------------------------------------------------------------------------------

(b) For the purposes of this Appendix E, the following terms shall have the
following meanings:

“Eligible Letter of Credit” means a standby irrevocable Letter of Credit
substantially in the form attached as Exhibit A hereto, issued by a bank
reasonably acceptable to Bank and which shall be chartered under the laws of the
United States and maintain offices located in the continental United States.

“Letter of Credit” means each letter of credit provided by Retailer to Bank in
support of Retailer’s obligations under the Agreement, as the same may be
amended from time to time.

“Letter of Credit Event” means Retailer’s breach of any of the financial
covenants set forth in Appendix D.

“Letter of Credit Period” means the period of time between the occurrence of a
Letter of Credit Event and the earlier of (i) the end of any Remediation Period,
and (ii) after the termination of this Agreement, the later of the date which is
(x) one hundred eighty (180) days after such termination, and (y) sixty
(60) days after the expiration of any credit promotional period relating to a
purchase financed under the Program, unless Bank, in its sole discretion,
determines to shorten such period.

“Remediation Period” means a four (4) successive full calendar quarter period
beginning after the occurrence of a Letter of Credit Event throughout which
Retailer has been in full compliance with the financial covenants set forth in
Appendix D.

 

Appendix E

Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LETTER OF CREDIT

IRREVOCABLE TRANSFERABLE STANDBY LETTER OF CREDIT

 

ISSUE DATE:    MONTH XX, 200XX       NUMBER: SC XXXX BENEFICIARY:    GE MONEY
BANK          ATTN: RISK MANAGEMENT          950 FORRER BLVD.         
KETTERING, OH 45420       APPLICANT:   

 

        

 

        

 

      AMOUNT:    USD XXXXXXXXX.00 (XXXXXXXXXXXXXXXXX EXACTLY U.S. DOLLARS)
EXPIRY DATE:    MONTH XX, 2010                         AT OUR COUNTERS

(INCLUDING EACH ANNIVERSARY THEREOF TO THE EXTENT NO NOTICE OF NON-RENEWAL HAS
BEEN GIVEN AS SET FORTH BELOW, THE “STATED EXPIRY DATE”)

WE HEREBY ESTABLISH OUR IRREVOCABLE TRANSFERABLE STANDBY LETTER OF CREDIT NO. SC
XXXX IN YOUR FAVOR WHICH IS AVAILABLE BY PAYMENT AGAINST PRESENTATION OF
BENEFICIARY’S DRAFTS AT SIGHT DRAWN ON [BANK NAME AND ADDRESS] AND BEARING THE
CLAUSE “DRAWN UNDER [BANK NAME] STANDBY LETTER OF CREDIT NO. SC XXXX”, TO BE
ACCOMPANIED BY THE FOLLOWING REQUIRED DOCUMENT(S):

1. A CERTIFICATE FROM ANY OFFICER OF THE BENEFICIARY CERTIFYING TO THE EFFECT
EITHER:

(A) THAT “RETAILER” (AS DEFINED IN THE GE AGREEMENT) HAS FAILED TO RENEW THE
LETTER OF CREDIT OR PROVIDE A SUBSTITUTE LETTER OF CREDIT, IN ACCORDANCE WITH
THAT CERTAIN PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT DATED AS OF
XXXXXXXXXXX, 200XX, BETWEEN RETAILER AND BENEFICIARY, AS AMENDED, THE “GE
AGREEMENT”) AND THAT THE AMOUNT OF THE DRAFT IS LESS THAN OR EQUAL TO THE FULL
UNDRAWN AMOUNT OF THE LETTER OF CREDIT; OR

(B) THAT RETAILER HAS FAILED TO PAY ALL OR ANY PORTION OF THE AMOUNTS DUE UNDER
THE GE AGREEMENT, AND THAT THE AMOUNT OF THE DRAFT IS EQUAL TO OR LESS THAN SUCH
PAST DUE AMOUNTS; OR

(C) THAT RETAILER HAS BREACHED OR OTHERWISE FAILED TO SATISFY ANY OBLIGATION
ATTRIBUTABLE TO IT UNDER THE GE AGREEMENT, AND THAT THE AMOUNT OF THE DRAFT IS
LESS THAN OR EQUAL TO THE FULL UNDRAWN AMOUNT OF THE LETTER OF CREDIT; OR

(D) THAT RETAILER HAS FILED (OR IS THE SUBJECT OF AN INVOLUNTARY PROCEDURE WITH
RESPECT TO) BANKRUPTCY OR SIMILAR PROTECTION AND THAT THE AMOUNT OF THE DRAFT IS
LESS THAN OR AT EQUAL TO THE FULL UNDRAWN AMOUNT OF THE LETTER OF CREDIT.

PARTIAL/MULTIPLE DRAWINGS: ALLOWED

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE (1) YEAR FROM THE STATED EXPIRATION DATE UNLESS AT LEAST ONE HUNDRED
TWENTY (120) DAYS PRIOR TO SUCH EXPIRY DATE WE SEND YOU A NOTICE BY REGISTERED
MAIL OR CERTIFIED COURIER THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR
SUCH AN ADDITIONAL PERIOD. SUCH NOTICE SHALL BE DELIVERED TO: GE MONEY BANK, 950
FORRER BLVD., KETTERING, OH 45420 ATTN: RISK MANAGEMENT, WITH A COPY TO GENERAL
COUNSEL, AT THE SAME ADDRESS, OR SUCH OTHER ADDRESS(ES) AS YOU MAY DESIGNATE TO
US IN WRITING FROM TIME TO TIME.

EXCEPT AS STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY CONDITION OR
QUALIFICATIONS. OUR OBLIGATION UNDER THIS LETTER OF CREDIT IS IN NO WAY
CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO.

SPECIAL CONDITIONS:

A. THIS LETTER OF CREDIT IS TRANSFERABLE, IN WHOLE BUT NOT IN PART, ONE OR MORE
TIMES, TO ANY SUCCESSOR UNDER THE GE AGREEMENT. IN VIEW OF THE FACT THAT THIS
LETTER OF CREDIT IS ISSUED IN TRANSFERABLE FORM, IF IT IS YOUR INTENTION

 

Exhibit A

Page 1



--------------------------------------------------------------------------------

TO TRANSFER YOUR INTEREST THEREUNDER, YOU MUST RETURN THE CREDIT TO US FOR
ENDORSEMENT, AMENDMENT OR RE-ISSUANCE, AND FURNISH US WITH YOUR INSTRUCTIONS,
USING THE ATTACHED FORM. ANY COSTS AND EXPENSES OF SUCH TRANSFER ARE FOR ACCOUNT
OF THE BENEFICIARY.

B. PRESENTATION OF THIS LETTER OF CREDIT AND SUCH DRAFT AND CERTIFICATE MAY BE
MADE BY FACSIMILE TRANSMISSION TO FAX NO.                     . SUCH PAYMENT
REQUEST MUST ALSO BE SENT TO OUR OFFICE BY OVERNIGHT COURIER FOR RECEIPT BY US
WITHIN ONE BUSINESS DAY AFTER THE DATE OF SUCH FACSIMILE TRANSMISSION.

IF THIS LETTER OF CREDIT IS LOST, BENEFICIARY MAY OBTAIN A REPLACEMENT UPON OUR
RECEIPT FROM YOU OF (I) A WRITTEN REQUEST THEREFOR AND (II) A REASONABLY
ACCEPTABLE INDEMNITY.

THIS LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 600 (THE “UCP”) AND AS TO MATTERS NOT GOVERNED BY THE UCP, SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
[                    ]. IF THIS LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION
OF BUSINESS AS DESCRIBED IN ARTICLE 36 OF SUCH PUBLICATION NO. 600, WE HEREBY
SPECIFICALLY AGREE TO EFFECT PAYMENT AFTER THE RESUMPTION OF BUSINESS.

SHOULD YOU HAVE ANY QUESTIONS REGARDING THIS LETTER OF CREDIT, PLEASE CONTACT
OUR INTERNATIONAL DEPARTMENT AT [                    ].

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE AT [                    ] OR BY FACSIMILE AS PROVIDED FOR ABOVE ON OR
BEFORE THE STATED EXPIRY DATE OF THIS CREDIT.

 

 

     

 

AUTHORIZED SIGNATURE       AUTHORIZED SIGNATURE LETTER OF CREDIT NUMBER SC XXXX
      PAGE 2 OF 2

 

Exhibit A

Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.5

To

Private Label Consumer Credit Card Program Agreement

Initial Promotional Rates

[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

Annual Program Promotional Special:

[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

 

Schedule 3.5

Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.6

To

Private Label Consumer Credit Card Program Agreement

Interest Rate Adjustor Calculation Examples

[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

 

Schedule 3.6

Page 1